Citation Nr: 9926107	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant's case was initially adjudicated by the Manila, 
Philippines, VA Regional Office (RO) in January 1997.  

The appellant has maintained a Texas address throughout her 
current appeal.  

In December 1997, she appeared at a personal hearing in 
Houston, Texas, conducted by the Board of Veterans' Appeals 
(the Board) by videoconference, of which a transcript is of 
record.  Thereafter, the appellant submitted extensive 
additional materials.
 
For purposes of this appeal, the appellant will be stipulated 
to be the unremarried widow of the alleged veteran for 
purposed of standing before the Board.

The Board remanded the case in June 1998.



FINDING OF FACT

The service department has certified that the appellant's 
late husband had no service as a member of the Army of the 
United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of the appellant's 
entitlement to VA nonservice-connected widow's pension 
benefits has not been met as a matter of law.  38 U.S.C.A. §§ 
101(2), 107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant has submitted documents alleging that her 
deceased husband (who died in June 1986) had military service 
during World War II which is recognizable for purposes of 
establishing entitlement to VA benefits.  

In a report received by the RO in February 1987, the United 
States Army Reserve Personnel Center (ARPERCEN) concluded 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the United States 
Armed Forces.  

The appellant then submitted a certification from the 
Department of National Defense of the Philippines.  

In October 1988, ARPERCEN stated that the evidence submitted 
was insufficient to warrant a change in the prior negative 
certification.  

Subsequently, the appellant submitted her deceased husband's 
death certificate, a copy of a marriage contract and a copy 
of her deceased husband's card indicating his membership in 
the Veterans Federation of the Philippines.  

After her personal hearing in December 1997, she submitted 
additional material, much of which duplicates evidence 
previously of record to include copies of photos, affidavits, 
documents reflecting that her deceased husband had an 
identification card for the Veterans Federation of the 
Philippines.  The material also included a May 1976 document 
from the Philippine Veterans Affairs Office and documents 
regarding educational benefits extended to the daughter of 
the appellant and her deceased husband as a result of the 
latter's status as a veteran.  

The Board remanded the case for recertification from the 
service department as to whether the appellant's deceased 
husband had qualifying military service and to issue a 
determination based on the response provided.

In a VA Form 21-3101, to which response was received dated 
January 28, 1999, the ARPERCEN again certified that the 
appellant's deceased husband had no qualifying military 
service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas in the service of the 
United States Armed Forces.

Criteria

In summary, the pertinent law states that service with the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected death pension under the 
laws administered by VA.  See 38 C.F.R. § 3.8(b) (1998); 
Laruan v. Principi, 4 Vet. App. 100 (1993).  

New Philippine Scouts are limited, under 38 U.S.C.A. § 107(b) 
(West 1991 & Supp. 1999), to VA benefits for compensation for 
service-connected disability or death; their survivors may 
receive dependency and indemnity compensation for the 
service-connected death of the veterans.  See Laruan, 4 Vet. 
App. at 101.  

Under section 107(b), service in the New Philippine Scouts is 
not deemed to be "active military, naval, or air service" for 
purposes of eligibility for [nonservice-connected] pension 
benefits.  Similar provisions are in effect for certified 
guerrilla service.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).




As a threshold matter, the United States Court for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, the Court) has held that 
one claiming entitlement to VA benefits must qualify as a 
claimant by submitting evidence of service and character of 
discharge for the veteran upon whose service the entitlement 
relies.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Parenthetically, one who has not provided evidence of (her 
late husband's) valid military service, such as the appellant 
in the instant case, never attains the status of claimant.  
Consequently, VA is not obliged to determine whether there 
exists a well-grounded claim, nor obliged to assist her in 
developing facts pertinent to the contentions.  Aguilar, 
supra.

The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).  

The evidence required to establish entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits is set forth in 38 C.F.R. § 3.203 (1997).  The 
regulations provide that when the claimant submits no 
evidence of service or the evidence does not conform to the 
requirements of C.F.R. § 3.203(a), the VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).  

In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, i.e., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.  Under 38 U.S.C.A § 107(a) 
(West 1991 & Supp. 1999), the appellant's late husband's 
service was not such as to qualify him for nonservice-
connected pension benefits nor similar benefits for his 
survivors.  Although certain types of benefits are exempted, 
death pension benefits are not included in such exemptions.  
The Constitutionality of these restrictions has been upheld.  
See Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 
(D.C. Cir. 1991); and Bravo v. Derwinski, 21 Vet. App. 609 
(1991).  

Analysis

In view of the herein concerned service, as certified by the 
service department, and the applicable law, the Board must 
conclude that the appellant does not meet the eligibility 
criteria for an award of death pension benefits.  

There is no evidence of record which indicates that the 
herein concerned service would otherwise have qualified the 
appellant's late husband to receive such benefits during his 
lifetime, nor for his (stipulated for this appeal) widow to 
receive such nonservice-connected pension benefits after his 
death.  


In light of the previously noted legal and factual bases upon 
which this case is predicated, the Board must conclude that 
the appellant's claim lacks legal merit.  

None of the evidence submitted by the appellant is sufficient 
to prove qualifying military service for her late husband as 
none of the documents were issued by a United States service 
department and do not fit the other exceptions to 38 C.F.R. § 
3.203.

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, and Dacoron v. Brown, op. cit. 

On the basis of all the evidence of record, there is no 
demonstration of valid military service.  Given the fact that 
records are in the file showing the claimant's husband's 
service; that legal authorities have reviewed and certified 
that there is no evidence of his having his appropriate 
status and, as noted in the recent memo in the file, there 
does not appear to be any additional evidence which would in 
the Board's view warrant VA again asking the service 
department to verify military service.  This has been done 
once pursuant to the Board's remand in 1998.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994). 

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant's 
late husband was not a "veteran" for VA purposes as a matter 
of law.

The Board has carefully reviewed the entire record in this 
case.  However, in this respect, the Court has held that in a 
case such as this, where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
and the claim should be denied based upon the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claimant's late husband did not meet the basic 
eligibility requirements as a "veteran" for the claimant to 
have entitlement to VA death pension benefits as his widow; 
the benefit sought on appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

